Cooper, J.,
delivered the opinion of the court.
The money of the appellant was invested in the lan'ds in controversy subsequent to the adoption of the Code of 1857, and her rights are measured by its provisions. By Art. XXIV., of Chap. 40 of that Code, it was declared “if the husband shall purchase property in his own name with the money of the wife, he shall hold the same only as trustee for her use ; but such trust shall be void as against the creditors of the husband, who contracted or gave credit in consequence of the possession of such property.”
The object of the statute was twofold. First, to prevent the husband, who presumably would transact the business of the wife owning a separate estate, from absorbing it by investments in his own name; and second, to protect creditors who dealt with him on the faith of the apparent ownership by him of the estate from the secret equity of the wife.
We find nothing in the statute supporting the proposition contended for by counsel for the appellant, that creditors are protected by the statute only in cases where the money of the *207wife, was used by tbe husband in paying for property which he had previously bought, and are not protected when the husband, at the time of the purchase of property, invested her money in its payment.
Both the spirit and letter of the law concur in declaring immunity from the claims of the wife where the contract is made or credit given in consequence of the, possession of the property by the husband, without regard to the time when, or the circumstances under which, the funds of the wife were invested.
The appellees personally neither contracted with nor gave credit to the husband, S. E. Myers, but the officers to whom the law delegated the authority to approve the sureties tendered by the administrator, gave credit to him because of the apparent ownership of the lands by Myers. These officers, though designated by law, and not selected by the ap-pellees, were in this matter the representatives of appellees’ interests, and the credit thus extended by their representatives entitles them to invoke the protection of the statute.
The decree is affirmed.